UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1289



HARTFORD FIRE INSURANCE COMPANY,

                                             Plaintiff - Appellee,

          versus


RICHARD D. MEDLIN,

                                            Defendant - Appellant,

DENISE M. SMITH,

                                                       Respondent,


HEARTHSIDE     BUILDERS    AND     DEVELOPERS,
INCORPORATED;       EASTLAND     DEVELOPERS,
INCORPORATED; GARDNER H. ALTMAN, JR.; MID-
SOUTH   PROPERTY   MANAGEMENT,   INCORPORATED;
MICHAEL T. MILLS; LANDFALL ASSOCIATES; LELAND
PARTNERSHIP; THOMAS L. DOWNS, JR., d/b/a Pro’s
Automotive and Sales; LAWYERS TITLE OF NORTH
CAROLINA, INCORPORATED; THE DOOR CHRISTIAN
FELLOWSHIP CHURCH, INCORPORATED,

                                                       Garnishees,

          and


CYLLENE   M.   MEDLIN;   EDWARD  H.   MEDLIN,
Individually;      BROOKSTONE    DEVELOPERS,
INCORPORATED; MCBETH & MOORE, INCORPORATED;
SUNBELT DIVERSITIES CORPORATION; THE KEYS
CORPORATION; EUGENE BOYCE, as Trustee of the
Trust of Amanda Nicole Medlin under the trust
agreement dated January 4, 1993; BUNCOMBE
COUNTY, NORTH CAROLINA; LEADER CONSTRUCTION
COMPANY, INCORPORATED,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-93-104-7-BR)


Submitted:   October 8, 2002           Decided:   October 30, 2002


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard D. Medlin, Appellant Pro Se.       Louie Franklin Elmore,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Greenville, South
Carolina; Daniel Lee Brawley, Sr., WARD & SMITH, P.A., Wilmington,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Richard D. Medlin seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b)(5) motion for relief from

judgment.      We dismiss the appeal for lack of jurisdiction because

Medlin’s notice of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).             This appeal period is

“mandatory and jurisdictional.”            Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

January 10, 2002.      Medlin’s notice of appeal was filed on February

19, 2002.*     Because Medlin failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are    adequately   presented   in   the




     *
       Because Medlin is a prisoner, his notice of appeal is
considered filed the day it is signed and delivered to prison
authorities. Houston v. Lack, 487 U.S. 266, 276 (1988).


                                      3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    4